      Case
       Case1:20-cv-02245-EGS-GMH
            1:20-cv-02245-EGS-GMH Document
                                   Document87-1
                                            88 Filed
                                                Filed12/02/20
                                                      12/02/20 Page
                                                                Page11ofof11



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                                          )
 P.J.E.S., A MINOR CHILD, by and through his              )
 father and Next Friend, Mario Escobar Francisco, on      )
 behalf of himself and others similarly situated,         )
                                                          )
 Plaintiff,                                               )
                                                          )
 v.                                                       ) No. 20-cv-02245-EGS-GMH
                                                          )
 CHAD F. WOLF, ACTING SECRETARY OF                        )
 HOMELAND SECURITY, in his official capacity, et          )
 al.,                                                     )
                                                          )
 Defendants.                                              )
                                                          )
                                                          )

  ORDER GRANTING PARTIES’ JOINT MOTION FOR EXTENSION OF TIME TO
                  SUBMIT JOINT STATUS REPORT

        Upon consideration of the parties’ Joint Motion for Extension of Time to Submit Joint

Status Report, it is hereby ORDERED that the motion is GRANTED. The parties shall submit a

joint status report on or before December 14, 2020.

        SO ORDERED.                                                       Digitally signed by
                                                                          G. Michael Harvey
                                                                          Date: 2020.12.02
        Dated: ___________                                                15:08:03 -05'00'
                                                      ___________________________________
                                                             G. MICHAEL HARVEY
                                                            United States Magistrate Judge
